Citation Nr: 1433154	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Michael Eby II, Agent


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1970 to January 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO) located in Gretna, Louisiana.

The Board previously remanded this case for further development in May 2012.  The case has now been returned to the Board for appellate review.  

The Board notes that, while the Veteran previously was represented by the American Legion, in August 2013, the Veteran granted a power-of-attorney in favor of Michael Eby II with regard to the claim on appeal.  The Veteran's current representative requested a complete copy of the Veteran's claims file, which was sent to him May 2014.  No further evidence has been submitted.  The Board recognizes the change in representation.

The Board finally notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that with the exception of VA treatment records dated to August 2012 and a brief submitted by the Veteran's previous representative, they either are duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDING OF FACT

A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in November 2006 that fully addressed all notice elements and was sent prior to the initial April 2007 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private and VA treatment, and VA examination reports.  The Board has perused the medical records for references to additional treatment reports not of record.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Veteran was afforded a VA examination in June 2012 to address the etiology of any current right knee disability.  As the examination with opinion was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the examination with opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the issue on appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the May 2012  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in May 2012 directed the RO to contact the Veteran to afford him the opportunity to submit any additional evidence.  In particular, the RO was to request an authorization to obtain medical records concerning a July 2005 private hospitalization for a cerebrovascular accident.  In May 2012, the RO sent a letter to the Veteran requesting this information.  The Veteran submitted an authorizations for the July 2005 records, which were subsequently obtained and associated with the claims file.  Further, the RO was also directed to obtain records from the Social Security Administration (SSA).  The claims file shows that the RO requested such records, but in May 2012, the SSA responded that there were no medical records for the Veteran.  A notation in the claims file shows that the Veteran was contacted concerning whether he had any SSA records in his possession and he replied that he had never applied for SSA disability benefits.  Subsequently, in August 2012, the RO prepared a Formal Finding of Unavailability outlining its attempts to obtain such records.  As such, any further attempts to obtain any SSA records would be futile.  

Further, the RO was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in June 2012 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the May 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As observed in the Board's prior remand, the Veteran's November 1969 report of medical history notes the Veteran's self-report of pain in both knees upon stooping for a long time.  However, the Veteran's pre-induction service examination in November 1969 specifically noted that the examination was negative for any knee disability.  The Veteran's claim is accordingly being considered based on a presumption of soundness of the right knee upon entry into service, with no disability found upon service entrance.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013). 

Service treatment records include a September 1971 clinical record where the Veteran presented for right knee pain following a knee injury the night before playing football.  The Veteran complained of swelling and pain after twisting his knee.  Examination revealed "modest effusion," "tenderness claimed over the tibial tubercle," and pain with all knee motion.  However, there was good stability.  The examiner assessed post-traumatic effusion of the right knee, to rule out a torn meniscus.  Prescribed treatment was a cylinder cast for two weeks.  Upon the Veteran's return for treatment two weeks later in September 1971, the examiner noted a slight persistent effusion.  Prescriptions were cast removal, hot soaks, and an ace bandage.  The Veteran was placed on L-3 profile for one month.  A further treatment follow up to the September 1971 injury is not reflected in service treatment records.

However, a November 1971 service record reflects treatment for a knee injury while playing basketball.  At the time of injury swelling was noted, and immediate care included heat, ace wrap, and aspirin.  The following day the knee appeared stable upon examination, and x-rays did not reveal fracture or dislocation.  The treating clinician assessed a sprain and prescribed an ace bandage and light duty.  Service treatment records do not reflect any further treatment or follow up for the right knee.  The Veteran's service separation examination in January 1972 shows that his knees were clinically evaluated as normal.  Notes indicated that the Veteran's medical record had been reviewed and the Veteran reported that his physical condition had not changed and that he was in good condition.  A follow up statement by the Veteran also reported no change in his medical condition.  

The first post service evidence of any current right knee disability related to service was when the Veteran filed his current claim for service connection in October 2006.  Post-service VA treatment records begin in 2005 and reflect ongoing bilateral knee pathology.  An August 2005 VA treatment record notes the Veteran's cerebrovascular accident (CVA) in July 2005 with residual left-side weakness and slurred speech, but does not document any right knee pathology associated with that CVA.  The August 2005 record notes the Veteran's profession as self-employed carpenter.   A December 2005 VA treatment record addresses complaints of right knee stiffness, which the treating physician assessed as most likely gout-induced arthritis.  The physician noted a uric acid score of 9.1 in support of the gout-related etiology.  A January 2006 x-ray showed degenerative joint disease of both knees.  

A May 2006 VA treatment record notes bilateral knee pain, worse in the right knee. A further treatment record two weeks later in May 2006 notes the Veteran's self-report that the right knee had been worse ever since he suffered a twisting injury to the knee stepping in a hole.  The Veteran then reported intermittent pain and swelling in the right knee since that injury, but no locking or buckling.  The second May 2006 record did not note the time or place of the reported twisting injury.  The May 2006 examiner did note x-ray findings of minimal joint space narrowing in both knees with marginal spurring.  An October 2006 record again showed an assessment of right knee degenerative joint disease and the Veteran was approved for a total knee replacement.  Follow up treatment records continued to show complaints of right knee pain, but did not proffer any sort of etiological opinion.  

The Veteran was afforded a VA examination in January 2008.  The claims file and medical records were reviewed, and the Veteran's history noted a right knee sprain while playing basketball in service.  After examining the Veteran, the examiner diagnosed right knee degenerative joint disease requiring a total knee replacement and opined that that this disability was less likely than not caused by or a result of  the right knee injury in service.  The examiner concluded that the major causes of the Veteran's right knee degenerative changes were aging and his occupation, with only a "very small probability" that the Veteran's right knee disorder is related to a knee sprain 36 years earlier.  

In the May 2012 remand, the Board found that the January 2008 examination was inadequate because the examiner only provided an opinion as to the probability of current right knee pathology being related to the Veteran's right knee strain playing basketball in November 1971, while failing to address the probability that current right knee pathology was related to the Veteran's assessed post-traumatic effusion and possible meniscal tear of the right knee playing football in September 1971.  As such, the Board remanded this case to afford the Veteran another VA examination.  

The Veteran was afforded another VA examination in June 2012.  The claims file was reviewed.  The medical history noted a sprained knee stepping in a hole while playing football and was casted and then got well enough to play basketball and got kicked in the knee and was on light duty for a couple of weeks.  The knee was regular at discharge and the Veteran began work as a carpenter with no problems, except he had a superficial left knee cut until he had a CVA and began having pain in the right knee.  However, the examiner observed that the x-ray request at that time was for both knees.  After examining the Veteran, the examiner found that the Veteran's current right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran's knee events in service were trivial to the point that he was able to work as a carpenter for 34 years requiring no treatment until 2006 when he had bilateral knee complaints and was noted to have bilateral degenerative joint disease typical of his age and job.  The diagnosis made in 1987 of "possible torn meniscus" was erroneous based only on physical examination in a pre MRI era; examination techniques such as McMurray's test from which has a 53% accuracy rate.  If he had a real torn meniscus, it would have given symptoms and would have damaged the knee long before 2006.  

Although the examiner mis-typed the date indicating "1987" when addressing the possible torn meniscus whereas the correct date was the September 1971 service treatment record; his rationale concerning this matter is still probative and not diminished by simply mistyping the date.  The medical history of the report clearly refers to the September 1971 in-service football injury and there is no indication in the record of any post-service injury in 1987.  As such, it is clear that the date was simply mis-typed.  In an April 2013 statement, the Veteran also asserted that this examination was inadequate because it only address in the basketball injury and not the football injury.  However, the examination report clearly documented the football injury in the medical history and the examiner's rationale clearly referred to plural events in service.  As such, the Board finds that the examiner was clearly aware of both in-service injuries, but determined that the Veteran's right knee disability was not related to either.  Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Based on the evidence of record, the Board finds that service connection for a right knee disability is not warranted.  While there are reports of right knee injuries in the service treatment records; importantly, there was no diagnosis of a chronic right knee disability at the time of his discharge examination.  Further, there is no competent medical evidence linking any current right knee disability to active service.  The highly probative June 2012 VA examination clearly found that any current right knee disability was not related to the incidents in service.  There is no competent medical evidence of record to refute this opinion.  Importantly, there is no evidence of arthritis within one year of service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran himself may believe that his right knee disability is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating a right knee disability to active service, the Board notes that service connection could still be established upon a showing of continuity of symptomatology.  On this point, the Board finds it significant that the first post service medical evidence of a right knee disability is many years after service approximately in January 2006, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  Nevertheless, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although service treatment document injuries to the right knee, the Veteran failed to report any residuals at the time of his discharge.  Significantly, a notations shows that the Veteran reported to be in good condition with no changes to his physical condition.  It would be reasonable to assume that if he had been experiencing ongoing right knee pain, he would have reported it at that time.  Moreover, when the Veteran first sought treatment at the VA for bilateral knee pain, he did not mention that he had an ongoing history of right knee pain since service.  He also reported a twisting injury when falling in a hole, but did not state that this injury was during service.  Moreover, while service treatment records document a twisting injury, there is no indication that the injury was from falling in a hole.  It would be reasonable to assume that the Veteran would have reported such history during the course of seeking treatment if that had been the case.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In fact, the first indication that the Veteran had a chronic knee disability that began during service was when he filed his current claim in October 2006, over 34 years after his discharge from service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology such as to serve as a basis for a grant of service connection.

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a right knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


